DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
 
Drawings
With regards to the Drawing objections, the applicant indicated that the insulating frame in elected Species II-Figure 2 is the support 106 (page 13, line 24).
Election/Restrictions
Applicant’s election without traverse of Species II-Figure 2, Species A-Figure 4A, Species E-Figure 6A in the reply filed on April 6, 2020 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the support" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be “the top electrode support”.
Claim 12 recites the limitation "the support" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be “the insulating support”.
Claim 12 recites “an insulating support to hold a top electrode” which simply means an insulating support is required to meet the claimed limitation.  Since claim 12 fails to recite that “the plasma reactor comprises a top electrode”, then it is indefinite because it is unclear why “the top electrode” is referenced and compared throughout claim 12.  In other words, a top electrode was never positively recited in claim 12 and hence is indefinite.
In light of the above, dependent claims 2-7, 10-11, and 13-16 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Cruz et al. (U.S. 2016/0005631) in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), Matsumoto et al. (U.S, 2004/0011466), Shih et al. (U.S. 2013/0105083), and Coll et al. (U.S. 2006/0185595)
Referring to Figure 4 and paragraphs [0031]-[0037], Griffith Cruz et al. disclose a plasma reactor comprising:  a chamber body 404 having an interior space that provides a plasma chamber, wherein the interior space has a ceiling (i.e. chamber lid) providing a boundary between the interior space and an exterior environment, the ceiling including a top electrode support 102, 106, 108 and a frame 102, 106, 108 (par.[0015],[0032]) provided by the support or as a separate body; a gas distributor 414 to deliver a processing gas to the plasma chamber (par.[0036]); a pump 428 coupled to the plasma chamber to evacuate the chamber (par.[0037]); a workpiece support 408 to hold a workpiece (par.[0033]); an intra-chamber electrode assembly comprising a frame 102, 106 and a filament 308, the filament including a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support and parallel to the workpiece support (par.[0015]), the filament including a conductor; and a first 
Griffith Cruz et al. is silent on the filament including a first portion extending downwardly from the ceiling.
Referring to Figures 1-3 and the abstract, Murata teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 42, 51 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support to increase productivity and enable uniform surface treatment process at high speeds.   Referring to Figure 3 and paragraphs [0052]-[0053], Takagi et al. teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 2 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support.  Additionally, the filament includes a conductor at least partially surrounded by an insulating shell 3 (Fig. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode assembly of Griffith Cruz et al. with the filament including a first portion extending downwardly from the ceiling as taught by Murata or Takagi et al. in order to increase productivity and enable uniform surface treatment process at high speeds.
Griffith Cruz et al. is silent on the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Griffith Cruz et al. with filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the .  Since Griffith Cruz et al. or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling.
Griffith Cruz et al. is silent on a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
Referring to paragraph [0026], Coll et al. teach that it is conventionally known in the art
to provide either DC or RF power to the conductor of the intra-chamber electrode assembly.
Thus, it would have been obvious to one or ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute a DC power source of Griffith Cruz et al. with an RF power source as taught by Coll et al., as an art-recognized equivalent means to provide power to the conductor of the intra-chamber electrode assembly. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675, F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II. The resulting apparatus would yield a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
With respect to claim 2, the plasma reactor of Griffith Cruz et al. in view of Murata or Takagi et al.,  Matsumoto et al., Shih et al. and Coll et al. further includes wherein the intra-
With respect to claim 3, the plasma reactor of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., Shih et al.  and Coll et al. further includes wherein the second portions of the plurality of filaments are coplanar (Griffith Cruz et al.-Fig. 3).
With respect to claim 4, the plasma reactor of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., Shih et al. and Coll et al. further includes wherein the second portions of the plurality of filaments are uniformly spaced apart (Griffith Cruz et al.-Fig. 3).
With respect to claim 5, the plasma reactor of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., Shih et al. and Coll et al. further includes wherein the second portions of the plurality of filaments are linear (Griffith Cruz et al.-Fig. 3).
With respect to claim 6, the plasma reactor of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., Shih et al. and Coll et al. further includes wherein the support comprises a downwardly projecting side wall that surrounds a volume between the ceiling and the second portion of the filament (Griffith Cruz et al.-Fig. 4-i.e. the ledge that the filament 106 sits on).
With respect to claim 7, the plasma reactor of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., Shih et al. and Coll et al. further includes wherein the side wall 13 is formed from silicon oxide or a ceramic material (Matsumoto et al.-par.[0058]).

With respect to claim 11, the plasma reactor of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., Shih et al.  and Coll et al. further includes wherein the insulating frame 13 is formed from silica, or a ceramic material (Matsumoto et al.-[0058]).
With respect to claim 18, the plasma reactor of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., Shih et al. and Coll et al. further includes wherein shells 10b of the plurality of filaments are separately fused to the insulating frame 13 at the ceiling (Matsumoto et al.-par.[0046]).
Claims 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Cruz et al. (U.S. 2016/0005631) in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083) and Coll et al. (U.S. 2006/0185595).
Referring to Figure 4 and paragraphs [0031]-[0037], Griffith Cruz et al. disclose a plasma reactor comprising:  a chamber body 404 having an interior space that provides a plasma chamber and having a ceiling and a support 102, 106, 108 to hold a top electrode at a position in the plasma chamber and a frame 102, 106 extending along the side of the chamber(par.[0032]); a gas distributor 414 to deliver a processing gas to the plasma chamber (par.[0036]); a pump 428 coupled to the plasma chamber to evacuate the chamber (par.[0037]); a workpiece support 408 to hold a workpiece facing the top electrode (par.[0033]); an intra-chamber electrode assembly comprising a filament 308 extending laterally through the plasma chamber between the position 
Griffith Cruz et al. is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Lastly, it is well known to provide a conductor with an 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Griffith Cruz et al. with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since Griffith Cruz et al. or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Griffith Cruz et al. is silent on a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
Referring to paragraph [0026], Coll et al. teach that it is conventionally known in the art
to provide either DC or RF power to the conductor of the intra-chamber electrode assembly.
Thus, it would have been obvious to one or ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute a DC power source of Griffith Cruz et al. with an RF power source as taught by Coll et al., as an art-recognized 
With respect to claim 13, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al. and Coll et al. further comprising the top electrode (Coll et al.-Fig.11, par.[0041]).
With respect to claim 15, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al. and Coll et al. further includes wherein the insulating frame is an oxide, nitride, or a combination thereof (Fujioka et al.-par.[0058]).
With respect to claim 16, the plasma reactor of Griffith et al. in view of Matsumoto et al., Shih et al. and Coll et al. wherein the insulating frame is formed from silicon oxide, aluminum oxide, or silicon nitride (Fujioka et al.-par.[0058]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Cruz et al. (U.S. 2016/0005631) in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083) and Coll et al. (U.S. 2006/0185595) as applied to claims 12-13 and 15-16 above, and further in view of Koshiishi et al. (U.S. 2011/0104884).
Griffith Cruz et al. in view of Matsumoto et al., Shih et al. and Coll et al. fail to teach the top electrode is formed from silicon, carbon, or a combination thereof.
.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,510,515 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432) and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1, claims 1 and 20 of U.S. Patent No. 10,510,515 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and has a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece; an intra-chamber electrode assembly comprising an insulating frame and a filament, the filament including a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially 
U.S. Patent No. 10,510,515 is silent on the filament including a first portion extending downwardly from the ceiling.
Referring to Figures 1-3 and the abstract, Murata teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 42, 51 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support to increase productivity and enable uniform surface treatment process at high speeds.   Referring to Figure 3 and paragraphs [0052]-[0053], Takagi et al. teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 2 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode assembly of U.S. Patent No. 10,510,515 with the filament including a first portion extending downwardly from the ceiling as taught by Murata or Takagi et al. in order to increase productivity and enable uniform surface treatment process at high speeds.
U.S. Patent No. 10,510,515 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10,510,515  with filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since U.S. Patent No. 
With respect to claim 2, the plasma reactor of U.S. Patent No. 10,510,515 further includes wherein the intra-chamber electrode assembly comprises a plurality of filaments, each filament including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber extending laterally through the plasma chamber between the ceiling and the workpiece support (see above and claims 1 & 20).
With respect to claim 12, claims 1 and 20 of U.S. Patent No. 10,510,515 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
U.S. Patent No. 10,510,515 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10,510,515 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to .  Since U.S. Patent No. 10,510,515 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of U.S. Patent No. 10,510,515 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Claims 1, 2, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-16 of U.S. Patent No. 10,269,593 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), Griffith Cruz et al. (U.S. 2016/0005631), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1, claims 1-2 and 11-16 of U.S. Patent No. 10,269,593 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and has a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece; an intra-chamber electrode assembly comprising an insulating frame and a filament, the filament including a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
U.S. Patent No. 10,269,593 is silent on the filament including a first portion extending downwardly from the ceiling.

U.S. Patent No. 10/269593 is silent on a pump coupled to the plasma chamber to evacuate the chamber.
Referring to Figure 4 and paragraphs [0037], Griffith Cruz et al. leach it is conventionally known in the plasma processing art for a pump 428 coupled to the plasma chamber to evacuate the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10/269593 with a pump coupled to the plasma chamber as taught by Griffith Cruz et al. in order to evacuate the chamber.

Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b and the shell is joined to an insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Lastly, it is well known to provide a conductor with an insulating material in order to provide heat resistance and to protect the conductor from deterioration due to the plasma environment. 
.  Since U.S. Patent No. 10,269,593 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of U.S. Patent No. 10,269,593 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling.
With respect to claim 2, the plasma reactor of U.S. Patent No. 10,269,593 further includes wherein the intra-chamber electrode assembly comprises a plurality of filaments, each filament including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber extending laterally through the plasma chamber between the ceiling and the workpiece support (see above and claim 1).
With respect to claim 12, claims 1-2 and 11-16 of U.S. Patent No. 10,269,593 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma 
U.S. Patent No. 10/269593 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10/269593  with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since U.S. Patent No. 10/269593 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of U.S. Patent No. 10/269593 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Claims 1-3 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 15/960342 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083). 
With respect to claim 1, claim 1 of copending Application No. 15/960342 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and has a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a 
copending Application No. 15/960342 is silent on the filament including a first portion extending downwardly from the ceiling.
Referring to Figures 1-3 and the abstract, Murata teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 42, 51 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support to increase productivity and enable uniform surface treatment process at high speeds.   Referring to Figure 3 and paragraphs [0052]-[0053], Takagi et al. teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 2 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode assembly copending Application No. 15/960342 with the filament including a first portion extending downwardly from the ceiling as taught by Murata or Takagi et al. in order to increase productivity and enable uniform surface treatment process at high speeds.

Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b and the shell is joined to an insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Lastly, it is well known to provide a conductor with an insulating material in order to provide heat resistance and to protect the conductor from deterioration due to the plasma environment. 
.  Since copending Application No. 15/960342 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/960342 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling.
With respect to claim 2, the plasma reactor of copending Application No. 15/960342 further includes wherein the intra-chamber electrode assembly comprises a plurality of filaments, each filament including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber extending laterally through the plasma chamber between the ceiling and the workpiece support (see above and claim 1).
With respect to claim 3, the plasma reactor of copending Application No. 15/960342, wherein the second portions of the plurality of filaments are coplanar (claim 15).
With respect to claim 12, claim 1 of copending Application No. 15/960342 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor 
copending Application No. 15/960342 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10/269593  with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since U.S. Patent No. 10/269593 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of U.S. Patent No. 10/269593 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Claims 1and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/960382 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083). 

copending Application No. 15/960382 is silent on the filament including a first portion extending downwardly from the ceiling.
Referring to Figures 1-3 and the abstract, Murata teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 42, 51 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support to increase productivity and enable uniform surface treatment process at high speeds.   Referring to Figure 3 and paragraphs [0052]-[0053], Takagi et al. teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 2 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode assembly copending Application No. 15/960382 with the filament including a first portion extending downwardly from the ceiling as taught by 
copending Application No. 15/960382 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b and the shell is joined to an insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Lastly, it is well known to provide a conductor with an insulating material in order 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/960382 with filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since copending Application No. 15/960382 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/960382 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling.
 With respect to claim 12, claim 1 of copending Application No. 15/960382 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating 
copending Application No. 15/960382 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Lastly, it is well known to provide a conductor with an 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/960382   with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since copending Application No. 15/960382 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/960382 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Claims 1and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/960372 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083). 
With respect to claim 1, claim 1 of copending Application No. 15/960372 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and has a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a 
copending Application No. 15/960372 is silent on the filament including a first portion extending downwardly from the ceiling.
Referring to Figures 1-3 and the abstract, Murata teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 42, 51 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support to increase productivity and enable uniform surface treatment process at high speeds.   Referring to Figure 3 and paragraphs [0052]-[0053], Takagi et al. teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 2 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode assembly copending Application No. 15/960372 with the filament including a first portion extending downwardly from the ceiling as taught by Murata or Takagi et al. in order to increase productivity and enable uniform surface treatment process at high speeds.

Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b and the shell is joined to an insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Lastly, it is well known to provide a conductor with an insulating material in order to provide heat resistance and to protect the conductor from deterioration due to the plasma environment. 
.  Since copending Application No. 15/960372  or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/960372 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling.
 With respect to claim 12, claim 1 of copending Application No. 15/960372 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.

Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Lastly, it is well known to provide a conductor with an insulating material in order to provide heat resistance and to protect the conductor from deterioration due to the plasma environment. 
.  Since copending Application No. 15/960372 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/960372 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Claims 1-5, 10-12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-14, 16, and 19-21 of copending Application No. 15/630748 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083). 
With respect to claim 1, claim 1 of copending Application No. 15/630748 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and has a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece; an intra-chamber electrode assembly comprising an insulating frame and a filament, the filament including a second portion extending laterally through the plasma chamber between 
copending Application No. 15/630748 is silent on the filament including a first portion extending downwardly from the ceiling.
Referring to Figures 1-3 and the abstract, Murata teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 42, 51 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support to increase productivity and enable uniform surface treatment process at high speeds.   Referring to Figure 3 and paragraphs [0052]-[0053], Takagi et al. teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 2 including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode assembly copending Application No. 15/630748 with the filament including a first portion extending downwardly from the ceiling as taught by Murata or Takagi et al. in order to increase productivity and enable uniform surface treatment process at high speeds.
copending Application No. 15/630748 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630748 with filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting .  Since copending Application No. 15/630748   or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/630748 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling.
  With respect to claim 2, the plasma reactor of copending Application No. 15/630748 further includes wherein the intra-chamber electrode assembly comprises a plurality of filaments, each filament including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber extending laterally through the plasma chamber between the ceiling and the workpiece support (see above and claim 13).
With respect to claim 3, the plasma reactor of copending Application No. 15/630748 further includes wherein the second portions of the plurality of filaments are coplanar (claim 13).
With respect to claim 4, the plasma reactor of copending Application No. 15/630748 further includes wherein the second portions of the plurality of filaments are uniformly spaced apart (claim 14).
With respect to claim 5, the plasma reactor of copending Application No. 15/630748 further includes wherein the second portions of the plurality of filaments are linear (claim 16).
With respect to claim 10, the plasma reactor of copending Application No. 15/630748 further includes wherein the shell and the support are a same material composition (claim 20).

With respect to claim 12, claim 1 of copending Application No. 15/630748 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/630748 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630748 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since copending Application No. 15/630748  or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/630748  in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would 
With respect to claim 16, the plasma reactor of copending Application No. 15/630748 further includes wherein the insulating frame is formed from silicon oxide, aluminum oxide, or silicon nitride (claim 21).
Claims 1and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/630658 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432) and Griffith Cruz et al. (U.S. 2016/0005631), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083). 
With respect to claim 1, claim 1 of copending Application No. 15/630658 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and has a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece; an intra-chamber electrode assembly comprising an insulating frame and a filament, the filament including a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/630658 is silent on the filament including a first portion extending downwardly from the ceiling.
Referring to Figures 1-3 and the abstract, Murata teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 42, 51 including a first portion extending 
copending Application No. 15/630658 is silent on a pump coupled to the plasma chamber to evacuate the chamber.
Referring to Figure 4 and paragraphs [0037], Griffith Cruz et al. leach it is conventionally known in the plasma processing art for a pump 428 coupled to the plasma chamber to evacuate the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630658 with a pump coupled to the plasma chamber as taught by Griffith Cruz et al. in order to evacuate the chamber.
copending Application No. 15/630658 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630658 with filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting .  Since copending Application No. 15/630658  or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/630658 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling.
 With respect to claim 12, claim 1 of copending Application No. 15/630658 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/630658 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630658 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the .  Since copending Application No. 15/630658 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/630658 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Claims 1-5 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, and 16 of copending Application No. 15/630828 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), Griffith Cruz et al. (U.S. 2016/0005631), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083). 
With respect to claim 1, claim 1 of copending Application No. 15/630828 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and has a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece; an intra-chamber electrode assembly comprising an insulating frame and a filament, the filament including a second portion extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/630828 is silent on the filament including a first portion extending downwardly from the ceiling.
Referring to Figures 1-3 and the abstract, Murata teach a plasma reactor wherein an intra-chamber electrode assembly comprising a filament 42, 51 including a first portion extending 
copending Application No. 15/630828 is silent on a pump coupled to the plasma chamber to evacuate the chamber.
Referring to Figure 4 and paragraphs [0037], Griffith Cruz et al. leach it is conventionally known in the plasma processing art for a pump 428 coupled to the plasma chamber to evacuate the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630828 with a pump coupled to the plasma chamber as taught by Griffith Cruz et al. in order to evacuate the chamber.
copending Application No. 15/630828 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630828 with filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting .  Since copending Application No. 15/630828 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/630828 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling.
With respect to claim 2, the plasma reactor of copending Application No. 15/630828 further includes wherein the intra-chamber electrode assembly comprises a plurality of filaments, each filament including a first portion extending downwardly from the ceiling and a second portion extending laterally through the plasma chamber extending laterally through the plasma chamber between the ceiling and the workpiece support (see above and claim 1).
With respect to claim 3, the plasma reactor of copending Application No. 15/630828 further includes wherein the second portions of the plurality of filaments are coplanar (claim 1).
With respect to claim 4, the plasma reactor of copending Application No. 15/630828 further includes wherein the second portions of the plurality of filaments are uniformly spaced apart (claim 9).
With respect to claim 5, the plasma reactor of copending Application No. 15/630828 further includes wherein the second portions of the plurality of filaments are linear (claim 7).
 With respect to claim 12, claim 1 of copending Application No. 15/630828 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to 
copending Application No. 15/630828 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Moreover, 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630828 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since copending Application No. 15/630828 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/630828 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
With respect to claim 13, the plasma reactor of copending Application No. 15/630828 comprising the top electrode (claim 16).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments have been considered but are moot new reference Matsumoto et al. and Shih et al. teach an insulating shell fused to the insulating frame. 
With respect to applicant’s arguing that Fujioka et al. does not provide “the filament including a conductor at least partially surrounded by an insulating shell and the shell fused to an insulating frame at the ceiling, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Griffith Cruz et al. disclose ceiling (i.e. chamber lid) including a top electrode support and an frame 102, 106, 108 provided by the support (Fig. 4, par.[0015],[0032]) and Takagi et al. disclose an insulating shell 3 joined to the ceiling (Fig. 3).  Matsumoto et al. was applied for teaching that it is conventionally known in the art for a filament including a conductor 10a to be at least partially surrounded by an insulating shell 10b and the shell is joined to the insulating frame 13 (Figure 1 and paragraphs [0058]).  Additionally, Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing (par.[0022]).  The motivation for using an insulating shell and insulating frame is that it is well known to provide a conductor with an insulating material in order to provide heat resistance and to protect the conductor from deterioration due to the plasma environment.  
The modified apparatus of Griffith Cruz in view Murata or Takagi, Matsumoto et al., Shih et al. and Coll would at least partially surround the filament including a conductor of 
With respect to the arguments regarding the double patenting rejection, the arguments are considered moot in view of the Matsumoto et al. and Shih et al. reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gum et al.’101 and Keck et al.’155 teach a filament including a conductor at least partially surrounded by an insulating shell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Michelle CROWELL/            Examiner, Art Unit 1716       

/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716